id office uilc cca_2011011909163346 -------------- number release date from ----------------- sent wednesday date am to ---------------------- cc ------------------- subject re request for assistance - summons collection question the informal advice i gave on date is correct that advice dealt with situations where a taxpayer a may have fraudulently transferred property to another b but the irs cannot collect from b under sec_6901 because the statute_of_limitations under sec_6901 had expired in that case if the irs issues a summons to b seeking information regarding whether the conveyance of property was fraudulent a does not receive notice of the summons because under sec_7609 the summons is issued in connection with an assessment against a and is issued in aid of collection of an assessment against a you sent me an email from------appearing to object to this advice it was unclear whether ----- objected only in the situation discussed above or if she objected in situations where the statute_of_limitations on sec_6901 had not expired regardless if the summons is issued in aid of collection it is excepted from the notice requirements sec_7609 excepts from the notice requirements summonses issued in aid of collection of i an assessment made or judgment rendered against the person with respect to whose liability the summons is issued or ii the liability at law or in equity of any transferee or fiduciary of any person referred in clause i thus if there is an assessment against a the irs may issue a summons to b to aid of the collection of that liability without sending a notice of the summons similarly if b is found by a court judgment to be a transferee or fiduciary of a or the irs has assessed against b as a transferee of a the irs may issue a summons to aid in the collection of that liability without providing notice to a or b however if b has not been found by a judgment rendered to be a transferee or fiduciary of a or the irs has not assessed against b as a transferee and the irs issues a summons to a or another third party c solely to determine whether b is a transferee of a under sec_6901 then the irs will need to provide b with notice of a summons to a or c this conclusion is consistent with irm cited by ----- in ---- email which draws these same distinctions the reason my prior informal advice is also consistent can be found in the irm note which states a fraudulent conveyance investigation or a nominee lien investigation will not result in a new separate assessment against a person other than the taxpayer whose liability the service is trying to collect thus summonses issued to pursue fraudulent conveyance or nominee lien investigations are excepted from the notice requirement by sec_7609 so long as the service has assessed against the taxpayer the liabilities it seeks to collect if you have any further questions on this topic feel free to contact me
